*574SENTENCIA
La controversia inicial que presenta este caso es si las asociaciones de residentes pueden variar o condicionar la forma de acceso, incluso desactivar los dispositivos electró-nicos de entrada automática —tales como beepers o sellos— a los residentes que adeudan pagos de cuotas de mantenimiento. No obstante, en vista de que las partes lle-garon a una transacción extrajudicial, debemos determinar, como cuestión de umbral, si en estos momentos el caso es justiciable y amerita que nos expresemos en cuanto a la controversia planteada. Luego del análisis correspondiente, procede desestimar la demanda porque esta se tornó académica.
I—I
En 2011, el Sr. Adrián O. Díaz Díaz presentó una de-manda sobre sentencia declaratoria, daños y perjuicios y una solicitud de interdicto provisional, preliminar y perma-nente contra la Asociación de Residentes de la Urbanización Quintas de San Luis (Asociación).(1) En esencia, planteó que la Asociación estaba impedida de implementar restricciones que le limitaran el libre acceso a la urbanización a los resi-*575dentes que tuvieran deudas por cuotas de mantenimiento. Además, solicitó que se determinara que el reglamento de la Asociación, cuyas cláusulas permitían lo anterior, eran con-trarias a la Ley de Control de Acceso, 23 LPRA see. 64 et seq.
Igualmente, el señor Díaz Díaz solicitó que se resolviera que la determinación de la Asociación que restringía el po-der de los residentes de votar en las asambleas mediante “proxy” a aquellos escenarios donde el poder fuese delegado exclusivamente a otros residentes de la urbanización no era válida. Además, argüyó que ciertos cargos denomina-dos como gastos administrativos incluidos en el cobro men-sual de la cuota de mantenimiento eran ilegales. Por lo tanto, exigió que la Asociación dejara de cobrar y devol-viera lo ya facturado por ese concepto. Del mismo modo, el señor Díaz Díaz reclamó que se le ordenara a la Asociación reconocer el derecho al voto a los residentes con deudas de cuotas de mantenimiento. Tras evaluar esas reclamacio-nes, el Tribunal de Primera Instancia determinó que la petición de interdicto provisional era prematura.
Luego de varios incidentes procesales, el señor Díaz Díaz informó al foro primario que la Asociación le había notificado por escrito que se aprestaba a desactivarle los sellos de entrada automática a los titulares que adeudaran el pago de cuotas de mantenimiento o que no tuvieran un plan de pago, como era su caso, por lo que solicitó otra vez un interdicto provisional, preliminar y permanente. En respuesta a esa petición, el Tribunal de Primera Instancia emitió una sentencia declaratoria parcial en la que deter-minó que la Asociación podía condicionar el acceso a la urbanización a aquellos residentes que adeudaran cuotas de mantenimiento, con medidas tales como la desactiva-ción de dispositivos electrónicos de entrada automática.
En desacuerdo con ese dictamen, el señor Díaz Díaz pre-sentó una apelación ante el Tribunal de Apelaciones. No obstante, ese foro se declaró sin jurisdicción para atender el recurso debido a que el foro primario no le impartió fi-nalidad a su dictamen conforme a la Regla 42.3 de Proce-*576dimiento Civil, 32 LPRA Ap. V. En vista de lo anterior, el Tribunal de Primera Instancia emitió una sentencia decla-ratoria enmendada en la que, en esencia, concluyó nueva-mente que la desactivación de dispositivos electrónicos de entrada automática era una medida válida que podía to-mar la Asociación con respecto a los residentes que adeu-daran cuotas de mantenimiento. Insatisfecho con esa de-terminación, el señor Díaz Díaz recurrió ante el Tribunal de Apelaciones. Ese foro emitió una sentencia mediante la cual confirmó la decisión del foro primario. Una oportuna moción de reconsideración fue denegada. Inconforme con ese dictamen, el señor Díaz Díaz presentó una apelación ante nos, recurso que acogimos según presentado, por exis-tir sentencias contradictorias de varios paneles del Tribunal de Apelaciones.
El 28 de junio de 2016, celebramos una vista oral en la que tuvimos la oportunidad de escuchar los argumentos de ambas partes. A preguntas de los integrantes de este Tribunal, el señor Díaz Díaz informó que alcanzó una transac-ción extrajudicial con la Asociación, con la cual saldó la deuda que tenía de cuotas de mantenimiento. Transcrip-ción de la vista oral, págs. 19 y 25. Asimismo, el abogado de la Asociación confirmó lo que expresó el peticionario y aña-dió que ese acuerdo se logró “hace alrededor de un mes o dos meses atrás”. Transcripción de la vista oral, pág. 43.
Más aún, en la parte final de la vista oral, el señor Díaz Díaz abundó respecto a los términos de esta transacción. Concretamente, informó que el acuerdo consistió en un plan de pago por la suma de $500, que se firmó “hace como tres meses”. Transcripción de la vista oral, pág. 47. No obstante lo anterior, indicó que entendía que el caso no era académico. Transcripción de la vista oral, pág. 47. La Aso-ciación, por su parte, informó que pensaba que “lo más pru-dente era continuar el proceso del caso [y] llevarlo a sus últimas consecuencias para que el tribunal tuviese la opor-tunidad [de expresarse]”. Transcripción de la vista oral, pág. 44.
*577i—I
Los tribunales solo podemos adjudicar casos justiciables. Torres Montalvo v. Gobernador ELA, 194 DPR 760, 766 (2016). Esto significa que únicamente tenemos jurisdicción para “resolver controversias genuinas surgidas entre partes opuestas que tienen interés real en obtener un remedio que haya de afectar sus relaciones jurídicas”. E.L.A. v. Aguayo, 80 DPR 552, 558-559 (1958). Esta norma nos requiere que antes de disponer de un caso en los méri-tos, analicemos si la disputa que se nos plantea es apta para ser adjudicada por los tribunales. Sánchez et al. v. Srio. de Justicia et al., 157 DPR 360, 370 (2002). En el descargo de esa encomienda, tenemos la facultad inherente de investigar las circunstancias en las cuales se originan y desarrollan los litigios. E.L.A. v. Aguayo, supra, pág. 559. En esa faena, nos podemos valer de información obtenida a través de diversas fuentes, como las mociones de uno de los litigantes o de un tercero, los autos, “las admisiones de los abogados en los informes orales” o el conocimiento judicial, Íd., págs. 560-561.
Luego de finiquitar ese proceso, estamos obligados a concluir que un caso no es justiciable ni susceptible de re-solverse por los tribunales si: (1) la controversia esbozada requiere resolver una cuestión política; (2) la parte promo-vente no tiene legitimación activa; (3) después que ha co-menzado el pleito, hechos posteriores lo convierten en aca-démico; (4) las partes buscan obtener una opinión consultiva, o (5) se promueve un pleito que no está maduro. Asoc. Fotoperiodistas v. Rivera Schatz, 180 DPR 920, 932 (2011).
En cuanto a la academicidad, hemos enfatizado que “un caso es académico cuando se trata de obtener un fallo sobre una controversia disfrazada, que en realidad no existe, o una determinación de un derecho antes de que [e]ste haya *578sido reclamado o una sentencia sobre un asunto que, al dictarse, por alguna razón no podrá tener efectos prácticos sobre una controversia existente”. San Gerónimo Caribe Project v. A.R.Pe., 174 DPR 640, 652 (2008). Incluso, “faina controversia puede convertirse en académica cuando los cambios fácticos o judiciales acaecidos durante el trámite judicial tornan en ficticia su solución, convirtiéndose así en una opinión consultiva sobre asuntos abstractos de derecho”. P.P.D. v. Gobernador I, 139 DPR 643, 675-676 (1995). Es decir, un caso se convierte en académico cuando con el paso del tiempo, la controversia que plantea deja de ser viva y presente. íd.
Cuando una controversia se convierte en académica y no restan otros asuntos por resolverse dentro del litigio, es deber de los tribunales desestimar el caso. Berberena v. Echegoyen, 128 DPR 864, 870 esc. 2 (1991). Cuando ese acontecimiento ocurre en la etapa apelativa, como norma general, los foros revisores tenemos la obligación de tomar varias medidas al respecto, entre estas: (1) desestimar el recurso ante nuestra consideración; (2) dejar sin efecto el dictamen del Tribunal de Primera Instancia y, de ser nece-sario, la decisión del Tribunal de Apelaciones, y (3) devol-ver el caso al foro primario con instrucciones de que se desestime la demanda. Moreno v. Pres. U.P.R. II, 178 DPR 969, 975 (2010). Véase, además, Berberena v. Echegoyen, supra. De esa forma, evitamos "que un dictamen que se tomó académico siga en vigor y obligue a las partes”. Moreno v. Pres. U.P.R. II, supra, pág. 975. Así, dejamos “el camino libre a la litigación futura de las disputas entre las partes y preserva[mos] sus derechos, sin peijudicar a nin-guna de ellas por una decisión que era meramente preliminar”. Id.
Por otro lado, la sentencia declaratoria es un recurso que le permite a las partes recurrir al tribunal para que declare derechos, estados y otras relaciones jurídicas aun-que se inste o pueda instarse otro remedio. Regla 59.1 de *579Procedimiento Civil, 32 LPRAAp. V. De esa forma, “[t]oda persona interesada en [...] un contrato escrito u otros do-cumentos constitutivos de contrato, o cuyos derechos, es-tado u otras relaciones jurídicas fuesen afectados por [...] un contrato [...] podrá solicitar una decisión sobre cual-quier divergencia en la interpretación o validez de dich[o] contrato [...] y además que se dicte una declaración de los derechos, estados u otras relaciones jurídicas que de aqué-llos se deriven”. Regla 59.2 de Procedimiento Civil, 32 LPRAAp. V. En el caso particular de los contratos, las Re-glas de Procedimiento Civil aclaran que pueden ser inter-pretados antes o después de haber sido infringidos. íd.
Ahora bien, esto último hay que enmarcarlo dentro de los contornos de la doctrina de justiciabilidad. De esta forma, la procedencia de este recurso en esos escenarios está limitada a casos que planteen una controversia “real, de índole práctica y no académica o teórica, y determinante del asunto en discusión”. Coca-Cola v. Unión de Tronquistas, 109 DPR 834, 837 (1980). Así, la controversia trabada debe ser actual y entre partes que tengan intereses legales adversos. Asoc. Guardias Penales v. Srio. de Justicia, 87 DPR 711, 713 (1963). “La actualidad de la controversia surge cuando el tribunal [se enfrenta] con realidades, y no con hechos imaginados”. Moscoso v. Rivera, 76 DPR 481, 493 (1954). Esto significa que para que los tribunales pue-dan dictar una sentencia declaratoria, el demandado debe haber “estado actuando, o amenazar con actuar en tal forma que exista la probabilidad sustancial de que se lleve a cabo una invasión de los derechos del demandante”. Íd., pág. 492.
En cambio, “[s]i una disputa no está firmemente an-clada en hechos específicos, adquiere un matiz teórico que generalmente la excluye del ámbito legítimo de la senten-cia declaratoria”. Coca-Cola v. Unión de Tronquistas, supra, pág. 838. Asimismo, hemos dejado claro que “si el daño que se pueda ocasionar en el futuro depende de hechos *580contingentes que son demasiado especulativos, no podría obtenerse una declaración judicial anticipada”. Moscoso v. Rivera, supra, pág. 493. “Un tribunal no debe determinar derechos futuros en anticipación de acontecimientos que posiblemente no ocurran”. íd.
l—l h—i 1—i
En este caso, no está en controversia que cuando el se-ñor Díaz Díaz presentó la demanda de epígrafe ante el Tribunal de Primera Instancia, existía una deuda de cuotas de mantenimiento vencidas y no pagadas. Tampoco existía un plan de pago. Del mismo modo, surge del expediente que la Asociación notificó al señor Díaz Díaz y a los demás residentes que, en virtud de su reglamento, se aprestaba a desactivarle los sellos de entrada automática a la urbani-zación a los titulares morosos. En ese momento, existía una controversia justiciable y susceptible de adjudicarse por los tribunales mediante una sentencia declaratoria. Particularmente, la disputa sobre la legalidad de la dispo-sición reglamentaria que autorizaba a la Asociación a lle-var a cabo la gestión que se proponía tomar era real, prác-tica, actual y trabada entre partes con intereses adversos.
Por un lado, la Asociación tenía un reglamento aprobado que le autorizaba a actuar en la forma en que anunció que se proponía a hacerlo, y por el otro lado, el señor Díaz Díaz era un residente moroso y sin plan de pago que entendía que la disposición reglamentaria que estaba por aplicarse en su contra no era válida en nuestro ordenamiento. Es de-cir, la Asociación estaba en posición de poner en vigor la cláusula de su reglamento que le permitía desactivarle el dispositivo de entrada automática a un residente moroso sin plan de pago. En ese sentido, el daño que la Asociación cau-saría al peticionario era inminente y no dependía de que ocurrieran otros hechos especulativos e inciertos.
*581Ahora bien, en estos momentos y como cuestión de um-bral, debemos determinar si el caso continúa siendo justi-ciable, a la luz de las nuevas incidencias que las partes nos informaron en la vista oral que celebramos. En particular, tenemos que examinar qué impacto, si alguno, tuvo el he-cho de que el señor Díaz Díaz transigiera extrajudicial-mente con la Asociación la deuda de cuotas de mantenimiento. Sobre este punto, y antes de proseguir, en-fatizamos que no está en duda que el señor Díaz Díaz tenía balances vencidos de cuota de mantenimiento con la Asociación. Específicamente, ante las preguntas de uno de los integrantes de este Tribunal en cuanto a “¿[q]ué motivó la Sentencia Declaratoria? ¿[h]abía alguna controversia entre las partes? ¿[a]lguna deuda? ¿[a]lguna notificación de deuda que usted objetaba?”, el señor Díaz Díaz contestó como sigue: “Sí, en ese momento histórico sí había una ob-jeción en cuanto a la deuda que se estaba reclamando a mi familia [...] ”. Transcripción de la vista oral, pág. 25.
Tampoco está en controversia la existencia y las parti-cularidades del acuerdo extrajudicial que extinguió esa cantidad adeudada. Así lo anunció el propio señor Díaz Díaz al indicar que “[e]sa controversia se resolvió [...] al fin y al cabo con un acuerdo entre las partes luego de que [...] nosotros desmenuzáramos lo que era las mensualidades que tal vez se adeudaban por periodo de 5 años [...] ”. Trans-cripción de la vista oral, pág. 25. En esa misma dirección, el representante legal de la Asociación indicó que “el colega [señor Díaz Díaz] tenía un caso de cobro desde 2006 que estuvo en varios procesos de apelación etc. En este año y yo creo hace alrededor de un mes o dos meses atrás se llegó a un acuerdo transaccional con la Asociación”. íd., pág. 43. Finalmente, el señor Díaz Díaz consignó para récord que ese acuerdo transaccional para saldar su deuda con la Aso-ciación se firmó luego de que el Tribunal de Primera Ins-tancia y el Tribunal de Apelaciones emitieran sus respecti-vas sentencias en el caso de epígrafe. íd., pág. 47.
*582El hecho de que el Tribunal de Apelaciones dejara sin efecto la sentencia en cobro de dinero debido a la falta de jurisdicción sobre el señor Díaz Díaz, no significa que las cuantías que se le reclamaron a este dejaron de existir. Simplemente el dictamen judicial que ordenaba su pago dejó de tener eficacia. Además, los pagos posteriores de cuotas de mantenimiento corrientes que hizo el señor Díaz Díaz no saldaron la deuda inicial que motivó a la Asocia-ción a presentar el pleito de cobro de dinero. Destacamos que ambas partes admitieron en la vista oral que llegaron a un acuerdo extrajudicial que extinguió la deuda vigente hasta ese momento. Ante ese cuadro, aplica el axioma de que ante admisión de parte, relevo de prueba. Por lo tanto, resulta innecesario requerir prueba sobre ese acuerdo. Re-gla 803 de Evidencia, 32 LPRA Ap. VI. Basta con que ten-gamos conocimiento de su existencia y sus implicaciones para que lo podamos tomar en consideración al resolver este caso. Regla 201(e) de Evidencia, 32 LPRA Ap. VI.
El contrato de transacción es un acuerdo “por el cual las partes, dando, prometiendo o reteniendo una alguna cosa, evitan la provocación de un pleito o ponen término al que había comenzado”. Art. 1709 del Código Civil, 31 LPRA 4821. A su vez, existen dos tipos de contratos de transac-ción: el judicial y el extrajudicial. Neca Mortg. Corp. v. A & W Dev. S.E., 137 DPR 860, 870 (1995). En lo aquí perti-nente, la transacción extrajudicial es aquella que ocurre “antes de que comience el pleito que se quiere evitar, o cuando una vez comenzado, las partes acuerdan una tran-sacción sin la intervención del tribunal”. Rodríguez et al. v. Hospital et al., 186 DPR 889, 904 (2012). Una vez las partes llegan a este tipo de acuerdo, presentan una moción de de-sistimiento al Tribunal y el caso se archiva. Es menester destacar que “han de entenderse como resueltas con carác-ter final solo las cuestiones directamente relacionadas con el objeto transigido, lo que presupone la necesidad de claridad y precisión en la descripción de los asuntos transados”. US *583Fire Insurance v. A.E.E., 174 DPR 846, 854 (2008). Por lo tanto, asuntos no contenidos en el acuerdo, aun cuando se deriven del mismo, están sujetos a examen por parte de los tribunales.
Luego de la transacción entre las partes, la Asociación ya no se encuentra en posición de suspender el sello de entrada automática al señor Díaz Díaz en virtud de la disposición reglamentaria cuestionada, pues esa acción no es más que un mecanismo para forzar el pago de una deuda. Como esa deuda ya no existe, pues el acuerdo extrajudicial la extin-guió, la cláusula del reglamento que autoriza a la Asociación a implementar ese mecanismo no puede ser usada contra el peticionario, pues en estos momentos este no es un resi-dente moroso sin plan de pago. En ese sentido, la controver-sia de autos no es más que una rama de un tronco que ger-minó de la deuda de cuotas de mantenimiento vencidas. En la medida en que ese árbol se arrancó de raíz con el acuerdo extrajudicial, la rama que hoy examinamos, irremediable-mente, también desapareció. Esto implica que el interés ad-verso entre las partes se desvaneció. Actualmente, el señor Díaz Díaz no se encuentra en riesgo inminente de sufrir un daño por una actuación de la Asociación. Por lo tanto, con-cluimos que la controversia dejó de ser real, actual y entre partes con intereses legales adversos, y pasó a ser una con-troversia abstracta, especulativa y académica.
El hecho de que en nuestro ordenamiento proceda una sentencia declaratoria para interpretar un documento constitutivo de un contrato antes de que este se infrinja, no subsana lo anterior. Para que la controversia que se nos presentó vuelva a ser justiciable, y susceptible de ad-judicación mediante una sentencia declaratoria, es nece-sario que ocurran hechos futuros, que en estos momentos son inciertos y contingentes. Ante este nuevo cuadro, es-tamos impedidos de adentrarnos en el mundo de la espe-culación con tal de brindarle a las partes una opinión con-sultiva en el vacío para aclarar una aparente laguna en *584nuestro ordenamiento. No podemos determinar de ante-mano que el señor Díaz Díaz dejará de pagar la cuota de mantenimiento por al menos tres meses y que tampoco gestionará un plan de pago. Solo bajo ese escenario es que la Asociación estaría nuevamente en posición de condicio-nar o variar el acceso del peticionario a la urbanización en virtud de la disposición reglamentaria impugnada. Por lo tanto, es forzoso determinar que este caso se tornó académico. No hemos encontrado alguna razón que nos adelante que la controversia pueda repetirse entre las mismas partes y escapar la revisión judicial, de tal forma que se justifique que la atendamos en estos momentos.
Por consiguiente, carecemos de jurisdicción para resolver la controversia original ante nuestra consideración. El hecho de que la controversia presentada sea intere-sante e importante para las partes, no exime de la exigen-cia constitucional sobre justiciabilidad. “Apartarnos de esta norma, firmemente desarrollada y férreamente arraigada en nuestra jurisprudencia, es caer irremedia-blemente en pronunciamientos abstractos, especulativos y consultivos”. Sánchez et al. v. Srio. de Justicia et al., supra, pág. 370.
IV
Por último, enfatizamos vehementemente que era una obligación ética de los abogados, como funcionarios de este Tribunal, notificamos oportunamente de la transacción extrajudicial que afectó nuestra jurisdicción. El Tribunal supo del acuerdo extrajudicial al que llegaron las partes durante la vista de argumentación oral que celebramos. Allí, a preguntas de los integrantes de este Foro, las partes informaron para récord los detalles del acuerdo que saldó la deuda que propició este caso. Según expresaron, el con-trato de transacción se llevó a cabo posterior a que acogié-ramos el recurso de apelación, pero previo a que citáramos *585a las partes a la vista oral y a que esta se celebrara. Más preocupante todavía es el hecho de que admitieron que de-cidieron continuar con el caso para darle la oportunidad al Tribunal de expresarse sobre el asunto.
Apercibimos a los abogados que tienen que ser más diligentes en situaciones como esta. Recuérdese que hace casi cincuenta años advertimos a los miembros de la pro-fesión legal en Puerto Rico que ponerse de acuerdo para promover litigios colusorios, ficticios o que por alguna otra razón no tienen cabida en nuestro ordenamiento, puede conllevar medidas disciplinarias severas. Véase E.L.A. v. Aguayo, supra, pág. 606.
V
Por los fundamentos antes expuestos, se dejan sin efecto los dictámenes de los foros inferiores. Se devuelve el caso al Tribunal de Primera Instancia, Sala Superior de Caguas, para que desestime la causa de acción planteada en este recurso por haberse tornado académica y analice si las de-más controversias presentadas en la demanda, que no es-tán ante nuestra consideración en estos momentos, deben ser desestimadas por el mismo fundamento.
Lo acordó el Tribunal y lo certifica el Secretario del Tribunal Supremo.
El Juez Asociado Señor Estrella Martínez disintió con una opinión escrita.
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo

 Paralelo a este procedimiento judicial, se encontraba ante los tribunales una demanda de cobro de cuotas de mantenimiento que la Asociación presentó contra el señor Díaz Díaz en virtud de la Regla 60 de Procedimiento Civil de 2009 (32 LPRA Ap. V). Esa reclamación se presentó ante el Tribunal de Primera Instancia en el 2008, pero desde el 2006 la Asociación estuvo realizando gestiones de cobro de forma extrajudicial. En ese pleito de cobro de dinero, el Tribunal de Primera Instancia noti-ficó una sentencia en el 2009 en la que ordenó al señor Díaz Díaz al pago de $2,865.86 por las cuotas adeudadas. Sin embargo, ante una moción de relevo de sentencia y luego de varios años de litigio, en el 2012, en reconsideración, el Tribunal de Apelacio-nes dejó sin efecto el dictamen del foro primario, toda vez que la demanda, las citacio-nes y la sentencia no se le notificaron al señor Díaz Díaz conforme a Derecho. Asociación de Residentes Urb. Quintas de San Luis, Inc. v. Adrián O. Díaz Díaz y Rita Catalá Miguez, KLCE2010-01255. Vale la pena destacar que mientras los dos casos se litiga-ban simultáneamente, la Asociación le planteó al Tribunal de Primera Instancia que el señor Díaz Díaz presentó el caso de epígrafe, donde se impugna la validez del regla-mento de la urbanización, con “el propósito de tratar de construir un ataque colateral a la sentencia de cobro, la cual [en aquel momento era] final y firme”. Apéndice, pág. 62,